Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 are presented for examination.
This is a Non-Final Action.

Specification
The disclosure is objected to because of the following informalities: Specification includes “Related Application” section, which does not incorporate Con: 16/048,997.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 recites “a system for the management of contact information, said system for use with devices, comprising:"; “a database having…”, “an internet interface linked to..” and “a communications gateway linked…”.  Each of these elements can be reasonably interpreted in view of the specification as just software.  Thus, the body of the claim does not define any specific hardware (i.e. a processor, memory) to execute the recited system.  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable any underlying functionality to be realized, instead being software per se, and is therefore non-statutory.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. US 8,280,913.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 8,280,913
1
1


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. US 9,152,655.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 9,152,655
1
1


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. US 10,083,189.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,083,189
1
1, 34, 64


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. US 11,151,156.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 11,151,156
1
1


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Gropper et al. (US 6,883,000) further in view of Guam (US 2001/0027472)

With respect to Claim 1, Gropper teach, A system for the management of contact information, comprising: 
a database having, for plurality of users of the system, a first storage space for storing said users’ outgoing contact information profiles and, for at least some of said users (), a second storage space for storing said user's incoming contact information profiles, said database also configured to store preferences for at least some of said users, and wherein said database includes a directory for searching of contact information profiles (Figure 1B - Database with CIP information stored on it, Page 12: Lines 8-9 – unique versions of contact detail is maintained at the server for incoming and outgoing contact information, Page 12: lines 9-12  - a "personal address book" is kept where a unique version of the contact detail or personal address book information is assigned upon completion, of subscription, Figure 1-B:Elements 135, Figure 1-C: Element 130 – database containing storage areas to store contact profiles, Page 12: Lines 17-36 – embodiment Gropper teach a database containing all the information that can be presented to a user such as "name, address, phone number, company name, title", then based on a detail hierarchy, the information will be displayed to the users.  The listing of information is a listing of directory of all the users in the contact list, Gropper), said directory including said users’ outgoing contact information profiles that are searchable by one or more other said users of the system, and wherein at least some of said users may set preferences with respect to accessibility of their outgoing contact information profiles in said directory (Column 11: lines 33- - Gropper teach a “CONTACT DETAIL AUTHORIZATION” allowing the subscriber to set permissions on how much details a profile should display to other users, Fig 3: 310 Fig 4:445, 450  – the files (business cards) are stored on the server, these business cards are combined based on the number of business cards per UUID, because each user can have multiple business cards based on same UUID, Gropper); and
an Internet interface linked to said database and enabling interactions, via the internet, between said database (Page 14: Lines 15-27 – internet interface, Gropper) and a plurality of said devices (Fig 1D, 1E, Gropper); and 
a communications gateway linked to said database for either sending to or both receiving from said devices, or both, communications via either the Internet or other public communications networks, or both (Figure 1B and 1C – communication gateway, Gropper).
Gropper does not disclose, wherein said database includes a directory for searching of contact information profiles, said directory comprising all contact information profile stored in said first storage spaces of said users for which said users have set preferences permitting their compilation in said directory.
However, Guam teach, wherein said database includes a directory for searching of contact information profiles, said directory comprising all contact information profile stored in said first storage spaces of said users for which said users have set preferences permitting their compilation in said directory (Abstract, Figs 1 and 2, Paragraphs [0012]-[0016] and [0062]-[0063], Guam).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains for Gropper to include the ability to search for profile information in a directory as taught by Guam, because both Gropper and Guam are in the same field of endeavor of a system for sharing contact information.  This enhancement would allow the users of Gropper to have the ability to organize contact information of user in a share environment, thus enhancing user experience when a user needs to search for a contact (Abstract, Paragraphs [0030], Guam).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159